DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-31 are canceled.
Claim 1 is under examination. 

Priority
In view of Applicant’s amendments, the disclosure of the prior-filed application, Application No. JP2014-099707, provides adequate support and enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the instant claim.  Such support is found at page 8 of the certified translation reciting clone names used to make the bispecific antibody instantly claimed.  Thus, the U.S. effective filing date of claim 1 is set at 05/13/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022 is being considered by the examiner.  

Objections Withdrawn
Claim Objections
The objection to claim 1 is withdrawn in view of Applicant’s amendments.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments, particularly the addition of “molecule” after antibody.

The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, for lack of enablement is withdrawn in view of Applicant’s amendments.

The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments. 

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  For clarity, the claim can be simplified in i. and ii. to say something like “…and comprises a VH region comprising SEQ ID NO:. and a VL region comprising SEQ ID NO:…”for both binding domains.    Also, for completeness, the full name of each abbreviation VH and VL should be used upon their first use.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a bispecific monoclonal antibody in the preamble.  This phrase renders the claim indefinite as it contains contradictions.  It is noted that there are no definitions of monoclonal or bispecific antibody in the specification.  Thus, each must be given there plain meaning in the art.  A monoclonal antibody binds a single epitope. Here, two epitopes are bound.  Also, it appears that the bispecific antibody of the instant claims was generated from two antibody clones 2C11 and UH02UL01 (0019), one that binds CTLA4 and one that binds CD3.  Therefore, to use the term monoclonal, meaning one clone, before such an antibody that is bispecific is confusing and contradictory.  Thus, the preamble is indefinite in the claim rejected above as one of ordinary skill in this art would not understand its meaning and thus its scope in the context of this application.  It is also noted that the phrase “bispecific monoclonal” antibody was never used in the instant specification.
While a preamble may not be given patentable weight if the rest of the claim can stand alone, the test for such independence of the preamble relies on the preamble being definite such that one can determine if it affects the scope of the claim body or not.  Here, since the preamble is indefinite, it is not clear how it affects the rest of the claim.  Thus, the claim is rejected here.  
It is suggested that Applicant delete monoclonal from the preamble and leave the term molecule after “bispecific antibody”, making the preamble include a bispecific antibody molecule…, for example.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642